STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

RUSTY LEBLANC NO. 2022 CW 0975
VERSUS

LOUISIANA DEPARTMENT OF
TRANSPORTATION AND

 

DEVELOPMENT; AND STORMY NOVEMBER 21, 2022
PARFAIT
In Re: State of Louisiana, through the Department of

Transportation and Development and Stormy Parfait,
applying for supervisory writs, 32nd Judicial District
Court, Parish of Terrebonne, No. 189327.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.
WRIT DENIED.
MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT